                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF UTAH



    EDSON GARDNER,                                   ORDER ADOPTING REPORT AND
                                                       RECOMMENDATION AND
               Plaintiff,                           DENYING MOTION TO INTERVENE

    v.
                                                                Case No. 2:18-cv-509

    WENDI LONG, in her official capacity as                 Chief Judge Robert J. Shelby
    Treasurer for Uintah County, Utah,
                                                       Chief Magistrate Judge Paul M. Warner
               Defendants.




           On June 26, 2018, Plaintiff Edson Gardner filed a Complaint seeking to enjoin Defendant

Wendi Long as Treasurer for Uintah County from foreclosing on his real property for not paying

property taxes. 1 Gardner’s challenge is based on his assertion that he is exempt from state taxes

because his land is in “Indian Country” that is “federal trust land.” 2 Long moved to dismiss

Gardner’s Complaint, 3 and Chief Magistrate Judge Warner issued a Report and Recommendation

recommending Long’s Motion to Dismiss be granted. 4 Gardner objected. 5 After Gardner’s

objection, Lynda M. Kozlowicz filed a Motion to Intervene on behalf of Gardner. 6 For the




1
    Dkt. 2 at 8–9.
2
    Dkt. 2 at. 3–6.
3
    Dkt. 12.
4
    Dkt. 37.
5
    Dkt. 38.
6
    Dkt. 44.
reasons discussed below, Kozlowicz’s Motion to Intervene is Denied, Gardner’s Objection is

Overruled, and the Report and Report and Recommendation is Adopted in Part. 7

           The court will take up Kozlowicz’s Motion to Intervene and Gardner’s Objection in turn.

                                                     I.       ANALYSIS

           The court recognizes that both Kozlowicz and Gardner are pro se litigants. Pro se

litigants are held to less stringent standards than are parties formally represented by lawyers. 8

However, a litigant’s “pro se status does not excuse the obligation . . . to comply with the

fundamental requirements of the Federal Rules of Civil . . . Procedure.” 9 Furthermore, “it is not

the proper function of the district court to assume the role of advocate for the pro se litigant.” 10

Therefore, the court “will not supply additional facts, nor will [it] construct a legal theory for [a

pro se] plaintiff that assumes facts that have not been pleaded.” 11 The court will employ this

standard when reviewing Kozlowicz’s and Gardner’s filings.

           A. Kozlowicz’s Motion to Intervene is Not Timely

           Kozlowicz requests intervention in accordance with Rule 24 of the Federal Rules of Civil

     Procedure, either as a matter of right under Rule 24(a) or as a permissive intervention under

     Rule 24(b).

           Under Rule 24(a), the court must allow a party to intervene as a matter of right if “(1) the

     [motion] is timely, (2) the [movant] claims an interest relating to the property or transaction




7
 On March 13, 2019, Gardner filed a Notice for Leave to File Uinta Indian Jurisdiction Over Land (dkt. 57).
Gardner’s Notice is rendered Moot by this Order, and is therefore denied.
8
  See Haines v. Kerner, 404 U.S. 519, 520 (1972) (recognizing that pro se pleadings are held to “less stringent
standards than formal pleadings drafted by lawyers”).
9
    Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994).
10
     Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
11
     Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam).

                                                                 2
     which is the subject of the action, (3) the [movant's] interest may be impaired or impeded, and

     (4) the [movant's] interest is not adequately represented by existing parties.” 12 The Tenth

     Circuit recognizes three factors that are “particularly important” when determining whether a

     motion to intervene is timely, these factors are: “[ (1) ] the length of time since the [movant]

     knew of [its] interests in the case; [ (2) ] prejudice to the existing parties; [and (3) ] prejudice to

     the [movant].”13

               These factors weigh against the timeliness of Kozlowicz’s request to intervene as a

     matter of right. First, it appears Kozlowicz was aware of her potential interest in this case since

     its inception. The court takes judicial notice that Kozlowicz and Gardner have appeared

     together in numerous cases either as co-plaintiffs or petitioners. 14 In these cases, Kozlowicz

     and Gardner shared the same PO Box for their filings, 15 and this case is no different. The fact

     that Kozlowicz and Gardner share the same PO Box, and the two consistently file together

     strongly suggests that Kozlowicz knew of her interests in this litigation since its inception on

     June 26, 2018, but “unduly delayed seeking to intervene” until January 28, 2019–after Judge

     Warner issued his Report and Recommendation. 16

               Second, allowing Kozlowicz to intervene at this time would prejudice Gardner and Long

     because the case is ready for disposition. Kozlowicz delayed her intervention until after Judge



12
  Oklahoma ex rel. Edmondson v. Tyson Foods, Inc., 619 F.3d 1223, 1231 (10th Cir. 2010) (citation omitted), see
also Fed. R. Civ. P. 24(a)(1)–(2).
13
     Id. at 1232 (brackets in original).
14
  See Gardner et. al. v. Reynolds, et al., Case No. 2:11-cv-733 (co-petitioners); Gardner et al. v. Arrowichis, Case
No. 2:11-cv-781 (co-petitioners); Gardner et al v. Salazarr, Case No. 2:11-cv-782 (co-petitioners); Gardner et al. v.
Ute Indian Tribe et al., Case No. 2:12-cv-210; Gardner et al v. Lujan et al., Case No. 2:92-cv-723 (co-plaintiffs).
15
     See id.
16
  Oklahoma, 619 F.3d at 1239 (“When the applicant appears to have been aware of the litigation but has delayed
unduly seeking to intervene, courts generally have been reluctant to allow intervention.”) (citing 7C Charles A.
Wright et al., Federal Practice & Procedure § 1916 at 539–40 (3d ed. 2007)).

                                                               3
     Warner issued his recommendation to dismiss. If entertained, Kozlowicz’s intervention would

     effectively require the court to reevaluate the entire case in light of Kozlowicz’s assertions.

     This would prejudice Gardner and Long by prolonging the disposition of the case. Kozlowicz

     has had ample opportunity to intervene in this action prior to Judge Warner’s recommendation,

     but chose not to do so. The court will not encourage such delay by entertaining Kozlowicz’s

     arguments now.

            Third, Kozlowicz will not be prejudiced by the court’s unfavorable decision. The crux of

     Kozlowicz’s argument is that she has an interest in cases “involving the application of federal

     laws, federal statutes and Code of Federal Regulations.” 17 While Rule 24(a) does not permit

     intervention as of right on such grounds, Kozlowicz would not be prohibited from bringing a

     separate action if she believes there is an issue with the application of federal laws or

     regulations against her. Kozlowicz’s request to intervene as a matter of right is untimely, and is

     therefore denied.

            Even if this court were to accept the motion to intervene as timely, Kozlowicz fails to

     allege any facts in support of her claim of an interest relating to Gardner’s property. To

     intervene as a matter of right, Rule 24(a) requires that a party “claims an interest relating to the

     property or transaction which is the subject of the action.” 18 The only interest Kozlowicz

     asserts in her Motion to Intervene appears to be an “interest in the interpretation of federal

     statutes and regulations” that pertain to “state and local taxation and regulations of activities on

     Indian allotment within Indians Country.” 19 These interests are not related to the property or




17
     Dkt. 44 at 7.
18
     Oklahoma, 619 F.3d at 1231.
19
     Dkt. 44 at 3.

                                                          4
     transaction at the heart of Gardner’s action. Thus, Kozlowicz’s request to intervene as a matter

     of right fails on that basis as well.

           Kozlowicz’s request for permissive intervention is also denied. Permissive intervention

     is “a matter within the district court's discretion, and [the appellate court] will not reverse the

     district court's ruling absent a clear abuse of discretion.” 20 The court, however, is required to

     consider whether intervention will cause undue delay or prejudice when considering whether to

     permit intervention. 21

           As articulated above, allowing intervention at this stage of the litigation would unduly

     delay resolution of the case and prejudice the parties involved. The court therefore Denies

     Kozlowicz’s request to permissively intervene.

           B. Gardner’s Complaint Fails to State a Claim for Relief

           The court will conduct a de novo review of Gardner’s timely objections to Judge

Warner’s dispositive Report and Recommendation. 22 To be timely, an objection must be filed

“[w]ithin fourteen days after being served with a copy of the recommended disposition.” 23

Gardner filed an Objection on January 18, 2019, 24 a Motion on Indian Status on January 23,




20
     City of Stilwell, Okl. v. Ozarks Rural Elec. Co-op. Corp., 79 F.3d 1038, 1043 (10th Cir. 1996).
21
     Fed. R. Civ. P. 24(b)(3).
22
  Summers v. State of Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“De novo review is statutorily and
constitutionally required when written objections to a magistrate's report are timely filed with the district court.”).
23
  Fed. R. Civ. P. 72(b)(2). Pro se litigants are given an additional three days for service. Gardner, therefore, had
until January 27, 2019 to file his objection.
24
     Dkt. 38.

                                                                 5
2019, 25 and an Amended Objection, 26 Second Amended Objection, 27 and another Objection 28 on

January 25, 2019. Given the liberal pleading standards applied to pro se plaintiffs, the court will

construe Gardner’s filings as timely objections to Judge Warner’s recommendation to grant

Long’s Motion to Dismiss. 29

            To survive a motion to dismiss, a complaint must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” 30 A complaint “does not need detailed

factual allegations,” but it must put forward “more than labels and conclusions.” 31 Thus, a

“complaint must give the court reason to believe that this plaintiff has reasonable likelihood of

mustering factual support for these claims.” 32 In reviewing the motion, the court accepts “the

well-pleaded allegations of the complaint as true” and draws all reasonable inferences in favor of

the plaintiff. 33

            In his Report and Recommendation, Judge Warner observed “[t]he heart of Plaintiff’s

challenge is that his status as a descendant of a terminated mixed-blood Ute, and his property’s

alleged status as federal trust land, exempts him and his property from the jurisdiction of Uintah

county’s taxing authority.” 34 The court construes Gardner’s challenge more narrowly.




25
     Dkt. 39.
26
     Dkt. 41.
27
     Dkt. 42.
28
     Dkt. 43.
29
  Gardner filed another Objection on January 28, 2019 (dkt. 45). The court will not consider this filing because it is
untimely, and does not change the outcome of the case.
30
     Fed. R. Civ. P. 8(a).
31
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
32
     Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).
33
     GF Gaming Corp. v. City of Black Hawk, Colo., 405 F.3d 876, 881 (10th Cir. 2005).
34
     Dkt. 37 at 4.

                                                               6
Specifically, the court understands Gardner to be arguing only that his land is exempt from state

property taxes because it is federal trust land. 35

           25 U.S.C. § 465, authorizes the Secretary of the Interior to “acquire . . . any interest in

lands . . . for the purpose of providing land for Indians.” When the Secretary acquires such land,

Section 465 requires that title to the land “be taken in the name of the United States in trust for

the Indian tribe or individual Indian for which the land is acquired.” Gardner provides no factual

support establishing that the lands at issue are in the name of the United States, and thus

considered trust lands. Gardner provides tax statements issued by Uintah County, 36 however, the

tax statements do not indicate who the title holder to the properties is. Gardner has not pled

sufficient facts to plausibly support his claim that his land is federal trust land which is exempt

from state property taxes.

           The Objection is therefore overruled and Long’s Motion to Dismiss is granted without

prejudice. As there is no longer an active Complaint, the remaining pending motions are denied

without prejudice as Moot. Gardner may move no later than April 10, 2019 for leave to file an

amended complaint. If such a motion is filed, it must comply with the local rule DUCivR 15-1.

The motion filing restrictions previously imposed will remain in place. If a motion seeking leave

to file an amended complaint is not filed on or before April 10, 2019, the court will close the

case.




35
     Dkt. 2 at 5. The Magistrate Judge’s assessment of Gardner’s argument does not alter the disposition of the case.
36
     See dkt. 2-1 at 3–4.

                                                                7
SO ORDERED this 25th day of March, 2019.

                                BY THE COURT:


                                ________________________________________
                                ROBERT J. SHELBY
                                United States Chief District Judge




                                      8
